LILLIAN M. GOLDSMITH, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Goldsmith v. CommissionerDocket No. 6335.United States Board of Tax Appeals7 B.T.A. 151; 1927 BTA LEXIS 3239; May 28, 1927, Promulgated *3239 Thomas J. Hargadon, C.P.A., for the petitioner.  Thomas P. Dudley, Jr., esq., for the respondent.  LITTLETONLITTLETON: The Commissioner determined a deficiency of $31.20 for the calendar year 1924.  Petitioner claims that the Commissioner erred in disallowing a deduction of $1,040 personally paid by her to one Louis Kottler to look after her interests in a corporation in which she owned a one-half interest, during her temporary residence in a State other than the State in which the business of the corporation was carried on.  FINDINGS OF FACT.  Petitioner is now a resident of Chicago, Ill.  During the year 1924 she was a resident of St. Louis, Mo.  During that year she was vice president and owned 50 per cent, or $30,000 par value, of the capital stock of William Shultan Co. engaged in business at Chicago, Ill.  She received a fixed salary of $5,000 a year.  Due to her absence from Chicago and her inability to protect her interest in the corporation and the determination on her part that it was necessary to have some one there to look after her interests and keep her fully advised, she personally employed Louis Kottler and paid him a salary of $20 a week*3240  or a total of $1,040 in the year 1924 to look after her interests in the corporation and to keep her fully advised in the premises.  She claimed the $1,040 as a deduction from her gross income as an ordinary and necessary business expense for the year 1924 and the Commissioner disallowed the same.  Judgment will be entered for the petitioner upon the issue raised on 15 days' notice, under Rule 50.